Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the RCE filed 02/05/2021 for the present application
Claims 3-4, 7, 14, 18 and 20-23 have been cancelled.
Claims 1-2, 5-6, 8-13, 15-17 and 19 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Response to Amendments and Arguments
Applicant's arguments filed have been fully considered but they are not persuasive as follows:
Applicant argues (see pg. 11):
Claim 1 is amended to recite the measurement cell list comprising base stations in a cell list and that are one of a first base station communicating with the aerial device and a neighbor base station to the first base station. Mustafic teaches defining a geographic region but does not disclose the distinguishing elements. Mustafic, [0104]. 
Examiner response:
Examiner first notes that the amendments in claim 1, 5 and 12 introduced new rejections under 35 U.S.C. 112 (b) as will be explained in the following rejection sections. Examine further notes that Mustafic appears to read in the amended features as will be explained in the following rejection sections. 
Claim Objections
1.	Claim 10 is objected to because of the following informalities:  the claim recites: “. . .  determining whether the candidate target base station is the cell list; etc.”  It appears that the word “in” is missing in the above underlined portion of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-2, 12-13 and 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
The features “calculating measurement data comprising a measurement cell list, the measurement cell list comprising base stations in a cell list and that are one of a first base station communicating with the aerial device and a neighbor base station to the first base station; measuring base station in the measurements list, and communicating the measurements data to the first base station”, as amended in independent claims 1 and 12, are unclear rendering the claims indefinite. First, it’s unclear whether the above underlined “a cell list” is the same as the earlier recited “cell list” that is part of the geofence data or a different and/or random cell list. Further, the measurement of the base stations in the measurements list is indefinite because the type of measurements and associated measurements parameter are unknown. There are different types of measurements such as distance, location or signal measurement, which in turn may include different signal qualities. MPEP 2173.02 provides: "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." In the present claims, “measuring base stations in the measurements list” may broadly and reasonably interpreted as explained above. Furthermore, the limitation “communicating the measurements data to the first base station” is unclear because it’s unknown whether applicant means sending the measurements data comprising the measurements cell list to the first base station, which is included in the list, or the actual measurements performed on the base stations in the measurements list.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2, 5-6, 8, 10-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic, et al. (US 2018/0247544 A1), hereinafter (“Mustafic”).

Claim 1
Mustafic discloses method comprising: 
registering, by use of a processor, an aerial device at an aerial server (fig.1 and par. 0055, the network management system 135 may be, may include, and/or may be a component of, a core network for processing information from UAVs (e.g., the UAV 105), user devices (e.g., the user device 120), and/or base stations (e.g., the base stations 125A-E) and managing connections of the UAVs and/or user devices to the base stations; par. 0103, the network management system 135 may generate the flight plan, including the flight route and flight rules, based on information communicated (e.g., directly or indirectly) to the network management system 135 by the unmanned aerial vehicle (“UAV”) 105 and/or the user device 120, also see par. 0145, the network management system 135 may provide one or more identifiers to the UAVs that the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135, therefore the UAV is implicitly registered with the management server 135, e.g., using said identifier, in order to provide the flight information);  
receiving flight path data from the aerial device , wherein the flight path data describes a flight path of the aerial device and the flight path data comprises location 
calculating geo-fence data for the aerial device to comprise the locations points at the locations times, the geo-fence data comprising geo-fence boundaries and a cell list of base stations permitted to communicate with the aerial device, wherein each base station of the cell list is within the geo-fence boundaries (pars. 0104-0105, In response, the network management system 135 may generate a flight plan based on the starting point 140A, destination point 140B, and other information provided to the network management system 135. To this end, the network management system 135 may identify a geographic region (e.g., define boundaries of a geographic region) that encompasses the starting point 140A and the destination point 140B. The network management system 135 may define the geographic region to narrow the geographic scope the network management system 135 needs to consider when determining the flight plans, e.g. to 
 calculating measurement data comprising a measurement cell list, the measurement cell list comprising base stations in a cell list and that are one of a first base station communicating with the aerial device and a neighbor base station to the first base station; measuring base station in the measurements list, and communicating the measurements data to the first base station, communicating the measurements data to the first base station (par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations, etc.; pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc., the UEs can ignore signals (e.g., drop signals, not scan/listen for signals) received from access points not identified in the flight plan (or identified as not being preferable in the flight plan). In this regard, the UEs are configured to not connect to access points not identified in the flight plan; pars. 0080-0081, the additional base stations may be, or may include, neighboring base stations of the preferred base stations; par. 0084, A flight rule may indicate that the UAV 105 may connect to one of these additional base stations when the base stations on the listing of base stations are obstructed, associated with a low signal strength (e.g., signal strength below a threshold value), and/or otherwise unavailable/undesirable to the UAV 105.; par.0097, while flying over a portion, the UAV 105 may ignore signals from all base stations aside from the base station to which connection is to be maintained in the portion, and the next base station to which the UAV 105 will connect, etc.; and par. 0116, the operator may allow (e.g., may set) the UAV 105 to determine characteristics associated with the base station connected to by the UAV 105, such as a position (e.g., longitude, latitude, altitude) of the base station, a channel (e.g., frequency band) of the base station, signal strength of the signal, and/or other characteristics associated with the base station and/or signal transmitted by the base station. The UAV 105 may provide the determined characteristics to the network management system 135. The UAV 105 may also provide a position, heading, and/or speed of the UAV 105, direction pointed at by the directional antenna 115, and/or other characteristics of the UAV 105 when the signal from the base station was received).
The feature of “communicating the geo-fence data to one base station of the cell list of base stations based on the geo-fence data, wherein the base station communicates with the aerial device based on the geo-fence data is implicit or at least obvious in view of the teachings of Mustafic. In particular, Mustafic teaches the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more , i.e. via a base station. As another example, the network management system 135 may allow the UAV 105 and/or the user device 120 to retrieve the generated flight plan information, e.g. stored locally at the network management system 135 and/or at a remote memory (e.g., memory of a remote server) associated with the network management system 135, i.e. may be a memory associated with one or more of the base stations in the base stations list (par. 0141). Mustafic further teaches the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135, etc., each flight plan may be associated with one or more identifiers, such that the flight plan may be referenced by the UAV 105, user device 120, base stations 125A-E, network management system 135, and/or other devices (par. 0145). Mustafic further teaches in some cases, the base stations 125A-E, network management system 135, and/or other devices (e.g., associated with the mobile network operator) may control the UAV 105. For example, the network management system 135 may have knowledge of one or more identifiers associated with the UAV 105 (e.g., for identifying the UAV 105 in the cellular network), and/or the UAV 105 may allow devices with knowledge of the identifier(s) to control the UAV 105, etc., In an aspect, at any point of a flight path, the user device 120, base stations 125A-E, and/or network management system 135 may cause adjustment of the flight path plan, etc. (par. 0163). Therefore, the flight plan/geo-fence must be transmitted to at least one base station of the base stations in the list in order to provide for said control of the UAV and/or update of the flight path plan, and/or for enabling retrieval of the flight path plan as quoted above).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to provide the generated flight geo-fence data to one or more of the base station in the base stations list of Mustafic in order to provide additional options for storing and retrieving of said data by the UAV, and/or to enable control of the UAV by one or more of the base stations in the base station list, and/or to enable the base stations to adjust the flight geo-fence data, etc. as suggested by Mustafic above.

Claim 2
Mustafic  further teaches [T]he method of claim 1, the method further comprising: receiving an aerial device certification request from the base station for the aerial device; determining whether the aerial device is certified; and in response to determining the aerial device is certified, communicating an aerial device certification confirmation to the base station. (Mustafic, par. par. 0145, the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135).



Mustafic discloses a method comprising: 
identifying, by use of a processor, an aerial device (fig.1 and par. 0053, One or more of the base stations 125A-E include suitable logic, circuitry, interfaces, memory, and/or code that enable communications; par. 0145, the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135); and
receiving geo-fence data for the aerial device from an aerial server at a base station [on] a measurements cell list, the geo-fence data is calculated from flight path data received from the aerial device, the flight path data comprises location points and location points times for a planned velocity (par. 0103, The information from the UAV 105 and/or the user device 120 may include the starting point 140A and the destination point 140B that the UAV 105 needs to traverse, e.g. to perform an action such as delivering a package from the starting point 140A to the destination point 140B. In some cases, the UAV 105 and/or user device 120 may provide other information to the network management system 135. By way of non-limiting example, such information may include a preferred departure time(s) (e.g., from the starting point), a preferred arrival time(s) (e.g., at the destination point), a preferred flight duration, characteristics/capabilities of the UAV 105 (e.g., size, shape, battery capacity, average flight speed, maximum flight speed, maximum flight altitude, wind resistance), etc.; pars. 0104-0105, in response, the  
the geo-fence data comprising geo-fence boundaries and a cell list of base stations permitted to communicate with the aerial device, wherein each base station of the cell list is within the geo-fence boundaries (par. 0109, the flight plan may include flight rules associated with flying over the flight route. The flight rules may indicate base stations for the UAV 105 to utilize for cellular connectivity while flying over the flight route. In an aspect, the base stations may be indicated in the listing of base stations provided as part of the flight plan information to the UAV 105); and 
the measurement cell list comprises base stations in the cell list and that are one of a first base station communicating with the aerial device and a neighbor base station to the first base station (par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations, etc.; pars. 0025-0026, The flight rules may identify one or more access points of a network between the access points may be provided to the UEs as a listing of preferred access points, etc., the UEs can ignore signals (e.g., drop signals, not scan/listen for signals) received from access points not identified in the flight plan (or identified as not being preferable in the flight plan). In this regard, the UEs are configured to not connect to access points not identified in the flight plan; pars. 0080-0081, the additional base stations may be, or may include, neighboring base stations of the preferred base stations).
The feature of “receiving geo-fence data for the aerial device from an aerial server and communicating with the aerial device based on the geo-fence data” is implicit or at least obvious in view of the teachings of Mustafic. In particular, Mustafic teaches the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more messages to the UAV 105 and/or the user device 120, i.e. via a base station. As another example, the network management system 135 may allow the UAV 105 and/or the user device 120 to retrieve the generated flight plan information, e.g. stored locally at the network management system 135 and/or at a remote memory (e.g., memory of a remote server) associated with the network management system 135, i.e. may be a memory associated with one or more of the base stations in the base stations list (par. 0141). Mustafic further teaches the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135, etc., each flight plan may be associated with one or more identifiers, such that the flight plan may be referenced by the UAV 105, user device 120, base stations 125A-E, network management system 135, and/or other devices (par. 0145). Mustafic further teaches in some cases, the base stations 125A-E, network management system 135, and/or other devices (e.g., associated with the mobile network operator) may control the UAV 105. For example, the network management system 135 may have knowledge of one or more identifiers associated with the UAV 105 (e.g., for identifying the UAV 105 in the cellular network), and/or the UAV 105 may allow devices with knowledge of the identifier(s) to control the UAV 105, etc., In an aspect, at any point of a flight path, the user device 120, base stations 125A-E, and/or network management system 135 may cause adjustment of the flight path plan, etc. (par. 0163). Therefore, the flight plan/geo-fence must be transmitted to at least one base station of the base stations in the list in order to provide for said control of the UAV and/or update of the flight path plan, and/or for enabling retrieval of the flight path plan as quoted above).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to provide the generated flight geo-fence data to one or more of the base station in the base stations list of Mustafic in order to provide additional options for storing and retrieving of said data by the UAV, and/or to enable control of the UAV by one or more of the base stations in the base station, and/or to enable the base stations to adjust the flight geo-fence data, etc. as suggested by Mustafic above.

	Mustafic further teaches [T]he method of claim 5, the method further comprising communicating the geo- fence data to the aerial device. (par. 0141, the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more messages to the UAV 105 and/or the user device 120, i.e. via a base station; pars. 0145, the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135, etc., each flight plan may be associated with one or more identifiers, such that the flight plan may be referenced by the UAV 105, user device 120, base stations 125A-E, network management system 135, and/or other devices; par. 0163, the UAV 105 may allow devices with knowledge of the identifier(s) to control the UAV 105, etc., In an aspect, at any point of a flight path, the user device 120, base stations 125A-E, and/or network management system 135 may cause adjustment of the flight path).

	Claim 8
Mustafic implicitly teaches  [T]he method of claim 5, the method further comprising: communicating an aerial device certification request for the aerial device to the aerial server; in response to receiving an aerial device certification confirmation for the aerial the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135. In this manner, connectivity, handover, and secure access (e.g., allow encryption/decryption of messages) between the UAVs and various components of the cellular network may be facilitated).

Claim 10
Mustafic further teaches [T]he method of claim 5, the method further comprising: selecting a candidate target base station; determining whether the candidate target base station is in the cell list; and in response to the candidate target base station being in the cell list, communicating a handover request to the candidate target base station. (Mustafic, par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations; pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at 

Claim 11
Mustafic implicitly teaches [T]he method of claim 10, the method further comprising: performing access control for the candidate target base station; validating the aerial device at the candidate target base station; requesting the geo-fencing data for the aerial device from a source base station; and receiving the geo-fencing data at the candidate target base station (par. 0008, The operations further include connecting to a 




Mustafic discloses a method comprising:
 accessing, by use of a processor, a base station from an aerial device; and communicating flight path data from the aerial device, wherein the flight path data describes a flight path of the aerial device and the flight path data comprises location points and location points times for a planned velocity and the flight path data comprises location points id location point times for a planned velocity (fig.1 and pars.  0043-0044, The UAV 105 may include a flight control unit, communication unit, and payload unit, etc., the communication unit may include one or more radio transceivers (e.g., antennas) along with associated logic, circuitry, interfaces, memory, and/or code that enable communications, e.g. with the user device 120, one or more of the base stations 125A-E, and/or the network management system 135, via wireless interfaces and using the radio transceivers; par. 0103, The network management system 135 may generate the flight plan, including the flight route and flight rules, based on information communicated (e.g., directly or indirectly) to the network management system 135 by the UAV 105 and/or the user device 120, i.e. the UVA and/or the mobile device need to access a base station in order to connect to the management system 135, the information from the UAV 105 and/or the user device 120 may include the starting point 140A and the destination point 140B that the UAV 105 needs to traverse, e.g. to perform an action such as delivering a package from the starting point 140A to the destination point 140B. In some cases, the UAV 105 and/or user device 120 may provide other information to the network management system 135. By way of non-limiting example, such information may include a preferred departure time(s) (e.g., from the starting point), a preferred arrival time(s) 
receiving geo-fence data, wherein the geo-fence data is calculated from flight path data, the flight path data comprises locations and locations point for a planned velocity, the geo-fence data is calculated to comprise the location points and the locations times, and  the geo-fence data comprise geo-fence boundaries and a cell list of base stations the aerial device is permitted to communicate with, wherein all base stations of the cell list are within the geo- fence boundaries (pars. 0104-0105, In response, the network management system 135 may generate a flight plan based on the starting point 140A, destination point 140B, and other information provided to the network management system 135. To this end, the network management system 135 may identify a geographic region (e.g., define boundaries of a geographic region) that encompasses the starting point 140A and the destination point 140B. The network management system 135 may define the geographic region to narrow the geographic scope the network management system 135 needs to consider when determining the flight plans, e.g. to conserve on computation time and resources, etc.; par. 0109, the flight plan may include flight rules associated with flying over the flight route. The flight rules may indicate base stations for the UAV 105 to utilize for cellular connectivity while flying over the flight route. In an aspect, the base stations may be indicated in the listing of base stations provided as part of the flight plan information to the UAV 105; par. 0141, the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more 
calculating measurement data comprising a measurement cell list, the measurement cell list comprising base stations in a cell list and that are one of a first base station communicating with the aerial device and a neighbor base station to the first base station; measuring base station in the measurements list, and communicating the measurements data to the first base station, communicating the measurements data to the first base station (par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations, etc.; pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc., the UEs can ignore signals (e.g., drop signals, not scan/listen for signals) received from access points not identified in the flight plan (or identified as not being preferable in the flight plan). In this regard, the UEs are configured to not connect to access points not identified in the flight plan; pars. 0080-0081, the additional base stations may be, or may include, neighboring base stations of the preferred base stations; par. 0084, A flight rule may indicate that the UAV 105 may connect to one of these additional base stations when the base stations on the listing of base stations are obstructed, associated with a low signal strength (e.g., signal strength below a threshold value), and/or otherwise unavailable/undesirable to the UAV 105.; par.0097, while flying over a portion, the UAV 105 may ignore signals from all base stations aside from the base station to which connection is to be maintained in the portion, and the next base station to which the UAV 105 will connect, etc.; and par. 0116, the operator may allow (e.g., may set) the UAV 105 to determine characteristics associated with the base station connected to by the UAV 105, such as a position (e.g., longitude, latitude, altitude) of the base station, a channel (e.g., frequency band) of the base station, signal strength of the signal, and/or other characteristics associated with the base station and/or signal transmitted by the base station. The UAV 105 may provide the determined characteristics to the network management system 135. The UAV 105 may also provide a position, heading, and/or speed of the UAV 105, direction pointed at by the directional antenna 115, and/or other characteristics of the UAV 105 when the signal from the base station was received).
The feature of “Communicating with the base station based on the geo-fence data” is implicit or at least obvious in view of the teachings of Mustafic. In particular, Mustafic teaches the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more messages to the UAV 105 and/or the user device 120. As another example, the network management system 135 may allow the UAV 105 


Claim 13
Mustafic further teaches [T]he method of claim 12, wherein the aerial device only communicates with the base stations of the cell list. (pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc., the UEs are configured to not connect to access points not identified in the flight plan).

Claim 15
Mustafic further teaches [T]he method of claim 12, wherein the flight path data is communicated to the base station in response to receiving a flight path data request that comprises at least one of a report periodicity configuration, a location information granularity requirement for the flight path data, the locations points, and associated 

Claim 16
Mustafic further teaches [T]he method of claim 12, wherein the flight path data is communicated to the base station in response to receiving an aerial device certification from the base station. (pars. 0145, the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135, etc., each flight plan may be associated with one or more identifiers, such that the flight plan may be referenced by the UAV 105, user device 120, base stations 125A-E, network management system 135, and/or other devices; par. 0163, the UAV 105 may allow devices with knowledge of the identifier(s) to control the UAV 105, etc., In an aspect, at any point of a flight path, the user device 120, 

Claim 19
Mustafic further teaches [T]he method of claim 12, the method further comprising communicating updated flight path data in response to a change in a flight path. (pars. 0118-0120, the adjustment may be in response to a request for authorization from the UAV 105 to adjust the flight plan. The UAV 105 may propose the manner by which to adjust the flight plan, etc., the network management system 135 may transmit messages (e.g., over the cellular network) to the UAV 105 to adjust the flight plan of the UAV 105 based on information provided by the operator of the UAV 105 (e.g., via the user device 120) and/or based on changes in geographic information associated with the geographic region).

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mustafic in view of Buljore, et al. (US 2009/0234937 A1).

Claim 9
Mustafic as modified further teaches [T]he method of claim 8, wherein the flight path data request comprises [a report periodicity configuration, a location information granularity requirement for planned flying path], a planned velocity, and an associated location information planned time. (par. 0103, The information from the UAV 105 and/or the user device 120 may include the starting point 140A and the destination point 140B that the UAV 105 needs to traverse, e.g. to perform an action such as delivering a package from the starting point 140A to the destination point 140B. In some cases, the UAV 105 and/or user device 120 may provide other information to the network management system 135. By way of non-limiting example, such information may include a preferred departure time(s) (e.g., from the starting point), a preferred arrival time(s) (e.g., at the destination point), a preferred flight duration, characteristics/capabilities of the UAV 105 (e.g., size, shape, battery capacity, average flight speed, maximum flight speed, maximum flight altitude, wind resistance), characteristics associated with the requested flight (e.g., application of the requested flight, importance of meeting a departure time and/or an arrival time, presence of fragile payload, expected cellular traffic; par. 0103, par. 0116, the operator may allow (e.g., may set) the UAV 105 to determine characteristics associated with the base station connected to by the UAV 105, such as a position (e.g., longitude, latitude, altitude) of the base station, a channel (e.g., frequency band) of the base station, signal strength of the signal, and/or other characteristics associated with the base station and/or signal transmitted by the base station. The UAV 105 may provide the determined characteristics to the network management system 135. The UAV 105 may also provide a position, heading, and/or speed of the UAV 105, direction pointed at by the directional antenna 115, and/or other characteristics of the UAV 105 when the signal from the base station was received, therefore the UAV must be requested or configured to collect and provide the above information).
Mustafic does not expressly teach the flight path data request comprises a report periodicity configuration, a location information granularity requirement for planned flying path, as recited in the claim.
a remote terminal measurement data reporting requirement. For example, the policy can specify that all remote terminals belonging to the group to which the policy applies should report specific measurement data whenever they are within a specific area, at certain intervals, with a certain accuracy etc. Specifically, the characteristics processor 205 can determine a reporting data set that is preferred by the RAN optimization process being performed by the optimization processor 203. Thus, the preferred reporting data set may indicate the required or desired input data for the optimization process provided by the remote terminals (par. 0051). Buljore further teaches the operational data may comprise location data which is indicative of locations of at least some of the plurality of remote terminals. This may allow the NRM 121 to perform a location based adaptation of the operation for the specific optimization process. For example, the location data can reflect location information at different levels of granularity including at Location/Routing Area LAI/RAI level, cell level or at e.g. latitude/longitude level. As another example, each remote terminal 109 can comprise a GPS location receiver and the NRM 121 can request that the remote terminals 109 report their location at suitable intervals. For example, the NRM can request information of visited locations from the TRMs of the remote terminals 109. The NRM 121 can then use such location profiles to target suitable remote terminals 109 for measurement collection (par. 0057).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to set location reporting periodicity and/or granularity, as taught by Buljore, so as to improved performance and specifically may .

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mustafic in view of Jactat, et al. (US 2013/0281063 A1), hereinafter (“Jactat”).

Mustafic further teaches the geographic information may be accessible to and usable by all UEs within range of the base stations 125A-E. In another aspect, the geographic information transmitted (e.g., broadcasted) by the base stations 125A-E is encrypted and available to authenticated and/or subscribed UEs only. In some cases, some information may be accessible to and usable by any UEs that receive them, while other information may be available (e.g., decodable) by subscribed UEs only, etc., the geographic information may be provided as part a broadcast message. For example, the geographic information may be included in a master information block (MIB) message, system information block (SIB) message, Multimedia Broadcast Multicast Services (MBMS)-based message, Evolved MBMS (eMBMS)-based message, and/or generally any message that can be transmitted (e.g., broadcasted) by the base stations of the cellular network and received by UEs that are within receiving range of the messages (pars. 0154-0155).
Mustafic does not expressly teach [T]he method of claim 12, wherein the aerial device indicates that the flight path data is available in a Radio Resource Control (RRC) setup procedure.

In particular, Jactat discloses a method of a mobile communication device for performing minimization of drive test (MDT) measurements, wherein the mobile communication device receives MDT configuration requests from a base station or radio network controller to initiate an MDT measurement session for obtaining measurement data and location related data for identifying a location to which said measurement data relates, and reporting data log comprising the collected data to  the base station/ network (abstract). Jactat further teaches generating and transmitting a message, to the further communication device, indicating that said data log is available (par. 0023). Jactat specifically teaches the generated and transmitted message may comprise an RRC message. The generated and transmitted message may comprise an RRC connection setup complete message, an RRC connection reconfiguration complete message, or an RRC connection reestablishment complete message (par.0030, also see par. 0033, the mobile communication device transmitting a message, to said further communication device, indicating that measurement data is available, wherein said received signaling may be received in response to said transmitted message. The message indicating that measurement data is available, said received signaling, and/or said response message may comprise a radio resource control (RRC) message. The received signaling may comprise a UE information request message. The response message may comprise a UE information report message).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to indicate the availability of the flight path 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAGDI ELHAG/Primary Examiner, Art Unit 2641